
	
		II
		110th CONGRESS
		2d Session
		S. 2751
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Leahy (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To facilitate foreign investment by permanently
		  reauthorizing the EB–5 regional center program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the State Foreign Investment
			 Improvement Act.
		2.Permanent
			 reauthorization of EB–5 regional center program; application fee
			(a)In
			 generalSection 610 of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended—
				(1)by striking
			 pilot each place it appears;
				(2)in subsection
			 (b), by striking for 15 years; and
				(3)by adding at the
			 end the following:
					
						(e)In addition to
				any other fees authorized by law, the Secretary of Homeland Security shall
				impose a fee of $2,500 to apply for designation as a regional center under this
				section. Fees collected under this subsection shall be deposited in the
				Treasury in accordance with section 286(w) of the Immigration and Nationality
				Act (8 U.S.C.
				1356(w)).
						.
				(b)Establishment
			 of account; use of feesSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
				
					(w)Immigrant
				Entrepreneur Regional Center Account
						(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Immigrant Entrepreneur
				Regional Center Account. Notwithstanding any other provision of law,
				there shall be deposited as offsetting receipts into the account all fees
				collected under section 610(b) of the Departments of Commerce, Justice, and
				State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
				1153 note).
						(2)Use of
				feesFees collected under this section may only be used by the
				Secretary of Homeland Security to administer and operate the EB–5 immigrant
				investor
				program.
						.
			(c)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall prescribe regulations to implement the amendments
			 made by this section.
			(d)Effective
			 dateThe amendments made by subsections (a)(3) and (b) shall take
			 effect on the effective date of the regulations prescribed pursuant to
			 subsection (c).
			3.Premium
			 processing fee for EB–5 immigrant investors
			(a)In
			 generalSection 286(u) of the Immigration and Nationality Act (8
			 U.S.C. 1356(u)) is amended by striking $1,000, and inserting
			 $1,000 per petition. If the petition is filed under section 203(b)(5),
			 the fee shall be set at $2,000 and may only be used by the Secretary of
			 Homeland Security to administer and operate the EB–5 immigrant investor
			 program. Fees collected under this subsection.
			(b)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall prescribe regulations to implement the amendment
			 made by subsection (a).
			4.Concurrent
			 filing of EB–5 petitions and applications for adjustment of
			 statusSection 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end
			 the following:
			
				(n)If, at the time a
				petition is filed for classification through a regional center under section
				203(b)(5), approval of the petition would make a visa immediately available to
				the alien beneficiary, the alien beneficiary’s adjustment application under
				this section shall be considered to be properly filed whether the application
				is submitted concurrently with, or subsequent to, the visa
				petition.
				.
		
